Exhibit 12 THE LACLEDE GROUP, INC. AND SUBSIDIARY COMPANIES SCHEDULE OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Twelve Months Ended Mar. 31, September 30, (Thousands of Dollars) Income from continuing operations before interest charges and income taxes $ Add: One third of applicable rentals charged to operating expense (which approximates the interest factor) Total Earnings $ Interest on long-term debt – Laclede Gas $ Other interest Add: One third of applicable rentals charged to operating expense (which approximates the interest factor) Total Fixed Charges $ Ratio of Earnings to Fixed Charges
